Citation Nr: 0903626	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  05-14 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for sinusitis, with 
retention cyst, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1992 to June 
1998.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Waco, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO).

In September 2008, the veteran testified at a personal 
hearing before the undersigned at the RO.  A transcript of 
that hearing has been associated with the claims file.  The 
veteran submitted additional evidence at the hearing and 
waived initial consideration of the evidence by the RO.  See 
38 C.F.R. § 20.1304(c) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

At the veteran's personal hearing he testified that he feels 
his service-connected sinusitis has worsened since his last 
VA examination.  The veteran is entitled to a new VA 
examination where there is evidence (including his 
statements) that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  Accordingly, the veteran should be scheduled for 
another VA examination.  

Turning to another matter, the veteran testified to having 
ongoing sinusitis symptoms with multiple non-incapacitating 
episodes of sinusitis per year.  Recently, he has submitted 
private medical records showing treatment for sinusitis on 
three occasions in three consecutive months (November 2007 to 
January 2008), all resulting in antibiotics being prescribed 
for a period of time.  Given the frequency of treatment 
demonstrated by the most recent medical evidence, which 
appear to be monthly non-incapacitating episodes, additional 
treatment records should be requested.  At the veteran's 
personal hearing he reported receiving treatment from Dr. L. 
and Dr. C. (see Hearing Transcript, p. 5) and that treatment 
was ongoing.  

Accordingly, the case is REMANDED for the following action:

1.  Attempts should be made to obtain 
relevant outstanding treatment records 
from Dr. L. and from Dr. C.  If current 
authorizations are required to obtain 
these records, such authorizations should 
be requested from the veteran.  If records 
are not obtained, attempts made to obtain 
the records should be documented as should 
the unavailability of the records; the 
veteran should also be notified of the 
unavailability.

2.  After the above has been accomplished, 
but regardless of whether additional 
evidence is obtained, the veteran should 
be scheduled for an appropriate 
examination to determine the current level 
of severity of service-connected 
sinusitis, with retention cyst.  The 
claims file should be made available to 
the examiner.  All appropriate testing 
should be accomplished.  The examiner is 
asked to comment on the number of 
incapacitating and non-incapacitating 
episodes of sinusitis per year as well as 
any antibiotic treatment for sinusitis.   

3.  The veteran's entire file should then 
be reviewed and his claim readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  	

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




